Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litvak WO 2013/142843 or  WO 2013/142844.
Concerning claims 1, 15 and 20 Litvak discloses a system (Fig. 1 (100)) comprising:
an electro-acoustic stimulation sound processor (Fig. 1 (102)) configured to be located external to a patient ([0023]);
a cochlear implant (Fig. 1 (104)) communicatively coupled to the EAS sound processor and configured to be implanted within the patient ([0025]); an electrode array (Fig. 1 (106)) communicatively coupled to the cochlear implant and configured to be located within a cochlea of the patient; and a receiver (Fig. 1 (110)) communicatively coupled to the EAS sound processor and configured to be in communication with an ear of the patient; wherein the EAS sound processor ([0028]) is configured to - direct, while in a self-fitting mode, the receiver to apply acoustic stimulation to the patient ([0030]), record, using at least one electrode included in the electrode array, an evoked response that occurs in response to the acoustic stimulation ([0035]), compare the evoked response to a baseline evoked response recorded by the EAS sound processor prior to recording the evoked response ([0035]), and perform a predetermined action based on the comparison between the evoked response and the baseline evoked response ((0044], [0045], [0068)).

While Applicant has emphasized that the device uses a self- fitting mode, the Litvak references perform the same task and comparing evoked responses to specific stimuli and thus must stop all other stimulation to evaluate. The examiner considers this to be the equivalent of a self-fitting mode. Although the Agrawal reference does not indicate the testing as a separate self-fitting mode, it is either inherent that the Agrawal testing process is a functional equivalent or obvious to label and/or separate out the process as a separate mode.

Concerning claim 2, see par. [0057]. Concerning claims 3-6, 11, 16, see pars. [0061] - [0066]. Concerning claim 7, see par. [0067]. Concerning claim 8, see par.[0055] Concerning claims 9 and 17, see pars. [0018] and [0063] -[0065]. Concerning claims 10, 18, see par. [0030]. Concerning claim 12, see par. [0035]. Concerning claims 13, 19, see pars. [0032] and [0037]. Concerning claim 14, see Fig. 6, element 602. For claim 17, the device outputs both acoustic and electrical stimulation while in normal mode. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,560,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of similar scope with the elimination of limitations from the parent claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792